     Case 3:19-bk-33262                       Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                                                                                                   Desc
                                                 replacement plan Page 1 of 13
     Case 3:19-bk-33262                    Doc 30     Filed 12/18/19  Entered 12/18/19 19:48:46                                                                                                          Desc Main
MANDATORY FORM PLAN (Revised                 01 /2 2/�00ument      Page 1 of 13




                                                         UNITED STATES BANKRUPTCY COURT
                                                                          SOUTHERN DISTRICT OF OHIO
                                                            WESTERN                                       DIVISION at                       DAYTON

      In re         James Tate                                                                                                     Case No.                     19-bk-33262
                    Stephanie Caldwell

                                                                                                                                   Chapter 13

                                                                                                                                   Judge                        Guy R. Humphrey

                                 Debtor(s)

                                                                                              CHAPTER 13 PLAN
      1. NOTICES

      The Debtor has filed a case under chapter                                           13 of the Banl>ruptcy Code. A notice of the case (Official Form
      3091) will be sent separately.

      This is the Mandatory Fom1 Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ("LBR") 3015-1.
      "Debtor" means either a single debtor or joint debtors as applicable. "Trustee" means Chapter 13 Trustee. Section
      " § " numbers refer to sections of Title II of the United States Bankruptcy Code. "Rule" refers to the Federal Rules
      of Bankruptcy Procedure.


      Unless otherwise checked below, the Debtor is eligible for a discharge under                                                                                  § 1328(f).
                   D Debtor                                                                                      is not eligible for a discharge.

                   D Joint Debtor   ------
                                                                                                                           is not eligible for a discharge.


      0     Initial Plan

      IZI   Amended Plan TI1e filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan
      and must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
      adversely atlects any party, the Amended Plan shall be accompanied by the twenty-one                                                                                                    (21)   day notice. Rule
      2002(a)(9). Any changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly
      reflected in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(l ).
      If an item is not checked, the provision will be ineffective if set out later in the Plan.
      1Z1 This Plan contains nonstandard                        provisions in Paragraph                                             13.
      1Z1   The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing
            the claim. See Paragraph(s)             5.1.2 and/or 5.1.4.
            The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s)                                                                                             5.4.1 and/or, 5.4.2
      D
            and   5.4.3.


      NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard
      Provisions), and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
      attorney, you may wish to consult one. Except as otherwise specifically provided, upon confirmation, you
      will be bound by the terms of this Plan. Your claim may be reduced, modified, or eliminated. The Court may
      confirm this Plan if no timely objection to confirmation is tiled.

                                    · ------·--   ---   -----   ····- - - · · - · - -   ·- ---·· -··-- · · --- ·--   -- --·---   ----·--   ··---   -·---·----   --·----
                                                                                                                                                                   ·    -· -   -- - -
                                                                                                                                                                                    - -
                                                                                                                                                                                      - -   -------------�·----�----




     2. PLAN PAYMENT AND LENGTH

     2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of$                                                                                       I ,440            per month. [Enter step
     payments below, if any.) The Debtor shall commence payments within thirty (30) days of the petition date.

     2.1.1 Step Payments, if any:




                                                                                                        Page 1 of 13
     Case 3:19-bk-33262                  Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                     Desc
                                            replacement plan Page 2 of 13
     Case 3:19-bk-33262                Doc 30   Filed 12/18/19  Entered 12/18/19 19:48:46                             Desc Main
MANDATORY FORM PLAN (Revised             01122/�00ument      Page 2 of 13




      2.2   Unsecured Percentage

      1Z1   Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of

           100   % on each allowed nonpriority unsecured claim.

      D     Pot Plan. Subject to Paragraph 2.3. the total amount to be paid by the Debtor to the Trustee is
      $                        . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each

      allowed nonpriority unsecured claim is estimated to be no less than       ___     %. LBR 3015- l (c)(2).


      2.3   Means Test Determination

      D     Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
                   length of the plan must be a minimum of thirty-six (36) months but not to exceed sixty (60)
                   months.

      1Z1 Above    Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the pr�iected
                   length of the Plan must be sixty (60) months.

      3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE PROTECTION PAYMENTS
      Pre-confirmation personal property lease payments governed by         §   1326(a)(l )(B) shall be made as part of the total
      plan payment to the Trustee. LBR 3070-l (a). Pre-confinnation adequate protection payments governed by             §
      1326(a)(l )(C) shall be made as part of the total plan payment to the Trustee. LBR 3070-l (b). The lessor/secured
      creditor must file a proof of claim to receive payment. LBR 3070-1(a) and (b).

                 Name ofLessor/Seeured Creditor              Property Description             Monthly Payment Amount

                                                                                             $


      4.   SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

      4.1        Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim
                 based on the value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and
                 5.1.4. Further, the Debtor may propose to eliminate or avoid a security interest or lien by the procedure
                 proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor proposes to seek any of the above-stated rclid
                 by way of motion or claim objection, the motion or claim objection must be filed on or before the § 341
                 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
                 nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
                 judicial 1ien or security interest may be promptly filed after it is discovered.


     4.2         Governmental Unit Secured_ Claims. A request to detennine the amount of the secured claim of a
                 governmental unit or to modifY and eliminate the secured claim of a governmental unit may be made only
                 by motion or claim objection. Rule 3012(c). Any motion or claim objection that includes a request to
                 detennine the amount of the secured claim of a governmental unit (including any such motion or claim
                 objection that also includes a request to determine the amount of the secured claim of a non-governmental
                 entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one
                 has expired. Rule 3012, advisory committee note (2017 Amendments).


     4.3         Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or
                 5.4.3, the motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule
                 7004 for service of a summons and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General
                 Order 22-2.


      4.4        Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on
                 the property interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying
                 debt determined under nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or
                 (c) completion of the Plan --at which time the lien will terminate and be released by the creditor




                                                             Page 2 of 13
     Case 3:19-bk-33262                Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                Desc
                                          replacement plan Page 3 of 13
     Case 3:19-bk-33262              D oc 30    Filed 12/18/19  Entered 12/18/19 19:48:46                          Desc Main
MANDATORY FORM PLAN (Revised            01 122/�l:Jeument    Page 3 of 13




      5. PAYMENTS TO CREDITORS
                                            SUMMARY OF PAYMENTS BY CLASS

               Class                        Definition                        PaymenUDistribution by Trustee

               Class I                      Claims with Designated Specific Paid first in the monthly payment
                                            Monthly Payments                  amount designated in the Plan

               Class 2                      Secured Claims with No            Paid second and pro rata with other
                                            Designated Specific Monthly       Class 2 claims
                                            Payments and Domestic Support
                                           Obligations (Arrcaragcs)
               Class 3                      Priority Claims                   Paid third and pro rata with other
                                                                              Class 3 claims

               Class 4                     Nonpriority Unsecured Claims       Paid fourth and pro rata with other
                                                                              Class 4 claims

               Class 5                     Claims Paid by a Non-Filing Co- Not applicable
                                           Debtor or Third Party

               Class 6                     Claims Paid by the Debtor          Not applicable



      Except as provided in Paragraph 3, the Trustee shall begin making distributions upon continuation. To the
      extent funds are available, the maximum number of Classes may receive distributions concurrently.
      Notwithstanding the above, the Trustee is authorized within the Trustee's discretion to calculate the amount
      and timing of distributions as is administratively efficient.


      5.1 CLASS 1- CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

     The following Class I claims shall be paid first in the monthly payment amount designated below. The
     plan payment is calculated in an amount that is sutlicient for the Trustee to make a full monthly distribution
     on all Class I claims plus the statutory Trustee fee. If the Debtor makes a payment that is less than the full
     plan payment amount, the Trustee will make distributions on Class 1 claims in the order of priority set forth
     in the Bankruptcy Code.


     5.1.1 Maintenance of Regular Mortgage Payments

     Regular mortgage payments shall be calculated for payment starting the month after the filing of the
     petition. Arrearages shall be paid as Class 2 claims.
     Trustee disburse.

                                                                                    Residence Monthly Payment
            Name of Creditor             Property Address
                                                                                       (YIN)    Amount

                                                                                                $

     Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
     directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-l(e)(l).

                                                                                    Residence Monthly Payment
           Name of Creditor              Property Address
                                                                                       (YIN)    Amount

            Land Home Financial          3954 Bradwood Dr.                         y            $1,250
            Services                     Dayton, OH 45405

            Wells Fargo                  1440 Newton                               N            $620
                                         Dayton, OH 45406




                                                           Page 3 of 13
     Case 3:19-bk-33262               Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                     Desc
                                         replacement plan Page 4 of 13
     Case 3:19-bk-33262             Doc 30   Filed 12/18/19  Entered 12/18/19 19:48:46                               Desc Main
M ANDATORY FORM PLAN (Revised         01122/�00ument      Page 4 of 13




      5.1.2 Modified Mortgages or Liens Secured by Real Property ["Cramdown/Real Property"[

      The following claims are subject to modification as ( 1) claims secured by real property that is not the Debtor's
      principal residence, (2) claims secured by other assets in addition to the Debtor's principal residence, or (3)
      claims for which the last payment on the original payment schedule for a claim secured only by a security
      interest in real property that is the Debtor's principal residence is due before the date on which the final
      payment under the plan is due. II U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
      value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority
      unsecured claim. See Paragraph 4 for more information.

            Name of Creditor I                                                           Interest      Minimum
                                          Property Address        Value of Property
            Procedure                                                                    Rate          Monthly Payment

            (Creditor)                                             $                                 % $


            D   Motion

            D   Plan

            D   Claim Objection


      5.1.3 Claims Secured by Personal Property for Which§ 506 Determination is Not Applicable
      ["91 0 Claims/Personal Property"]

      The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for
      the Debtor's personal use within 910 days of the petition date or (2) personal property acquired within one year of
      the petition date. The proof of claim amount will control, subject to the claims objection process.
                                                                                                        Minimum
                                                                                                        Monthly
                                                         Purchase         Estimated       Interest
            Name of Creditor Property Description                                                       Payment
                                                         Date             Claim Amount    Rate
                                                                                                        Including
                                                                                                        Interest
            Ally Financial       2017 Buick Encore        9/17            $23,807                    7% $520


            lH Credit Union      2017 Ford Mustang        2/17            $21,245                    7% $674




                                                           Page 4 of 13
     Case 3:19-bk-33262                Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                          Desc
                                          replacement plan Page 5 of 13
     Case 3:19-bk-33262              Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                                  Desc Main
MANDATORY FORM PLAN (Revised           01122/::t!}OOument Page 5 of 13




      5.1.4 Claims Secured by Personal Property for Which§ 506 Determination is Applicable
      ["Cramdown/Personal Property" I

     The following claims are secured by personal property not described above in Paragraph          5.1.3. To the extent that a
     claim is in excess of the value of the property, the balance in excess of the value of the property shall be treated as a
      Class   4 non priority unsecured claim. See Paragraph 4 for more infonnation.

                                                                                                           Minimum
                                                             Purchase/                                     Monthly
                  Name of Creditor I       Property                        Value of          Interest
                                                             Transaction                                   Payment
                         Procedure         Description                     Property          Rate
                                                             Date                                          Including
                                                                                                           Interest

              Wells Fargo Dealer           2004 Jeep         11/15         $2,480                       7% $34
              Services                     Liberty
              0   Motion

              �   Plan

              0   Claim Objection

              Mariner Financial            Household         12111118      $5,000                       7% $37
              Services                     goods
              0   Motion

              �   Plan

              0   Claim Objection


      5.1.5 Domestic Support Obligations (On-Going)- Priority Claims under§ 507(a)(l)

      If neither box is checked, then presumed to be none.

      0 Trustee disburse

      0 Debtor direct pay

     The name of any holder of any domestic support obligation as defined in        § I 0 I (14A) shall be listed below. If the
     Debtor becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her
     attomey and the Trustee.




                                                                                                                                  J
                                                                                             Monthly Payment
              Name of Holder            State Child Support Enforcement     Agency, if any
                                                                                             Amount

                                                                                              $




                                                          Page 5 of 13
     Case 3:19-bk-33262                Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                      Desc
                                          replacement plan Page 6 of 13
     Case 3:19-bk-33262             Doc 30       Filed 12/18/19  Entered 12/18/19 19:48:46                              Desc Main
MANDATORY FORM PLAN (Revised          01122/:.t!)OOument      Page 6 of 13




      5.1.6 Executory Contracts and Unexpired Leases

      The Debtor rejects the following executory contracts and unexpired leases.

               Notice to Creditor of Deadline to File Claim for Rejection Damages:
               A proof of claim for rejection damages must be filed by the creditor within seventy
               (70) days from tbe date of confinnation of the Plan. Rule 3002(c)(4). Such claim
               shall be treated as a Class 4 nonpriority unsecured claim.




           I                                                 I                                                                Ij
            Nruno of Creditoc                                Prol"rty D"cription




      The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
      Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage
      shall be cured in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor
      may not incur debt to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.


      Trustee disburse.


                                                   Regular Number of                                            Contract/
                                                                               Monthly        Estimated
               Name of      Property             Payments                                                       Lease
                                                                               Contract/Lease Arrearage as of
               Creditor     Description            Remaining as of                                              Tennination
                                                                               Payment        Petition Date
                                                   Petition Date                                                Date

                                                                               $               $


      Debtor direct pay.


                                                 Regular Number of                                              Contract/
                                                                               Monthly        Estimated
               Name of      Property            Payments                                                        Lease
                                                                               Contract/Lease Arrearage as of
               Creditor     Description         Remaining as of                                                 Termination
                                                                               Payment        Petition Date
                                                Petition Date                                                   Date

                                                                               $              $


     5.1.7 Administrative Claims

     The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional
     attorney fees beyond those set forth below will be paid after the attorney fees set forth below and in the same
     monthly amount as set forth below. LBR 2016- l(b).




                                                                                                                               J
                                                                     Amount to be Disbursed by      Minimum Monthly
           Name of Claimant               Total Claim
                                                                     Trustee                        Payment Amount

           Joyce M. Deitering             $3,500                     $0



     5.2 CLASS 2 -SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND
     DOMESTIC SUPPORT OBLIGATIONS (ARREARAGES)

     5.2.1 Secured Claims with No Designated Monthly Payments
     The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
     certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
     process. Class 2 claims shall be paid second and shall be paid pro rata with other Cla<;s 2 claims.




                                                                                                                               J
           Name of Creditor                                      Estimated Amount of Claim

                                                                 $



                                                           Page 6 of 13
     Case 3:19-bk-33262                 Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                                Desc
                                           replacement plan Page 7 of 13
     Case 3:19-bk-33262                 Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                                             Desc Main
MANDATORY FORM PLAN (Revised              01/22/�Hfiument   Page 7 of 13




      5.2 .2 Domestic Support Obligations      (Arrearages)- Priority Claims under§ 507(a)(J)


      0 Trustee disburse

      0 Debtor direct pay

      The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a
      governmental unit and the estimated arrearage amount shall be listed below.




                                                                                                                                          J
               Name of Holder             State Child Support Enforcement Agency, if any Estimated Arrearage

                                                                                                 $
      5.3 CLASS 3- PRIORITY CLAIMS

      Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under §
      507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid
      pro rata with other Class 3 claims.

      5.4 CLASS 4- NONPRIORITY UNSECURED CLAIMS

      Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
      shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.

      5.4.1 Wholly Unsecured Mortgages/Liens

     The following mortgages/liens are wholly unsecured and may be modified and eliminated. Sec In re Lane, 280 F.3d
     663 (6th Cir. 2002). See Paragraph 4 for additional infom1ation. Preferred fonn motions and orders are available on
     the Court's website at www.ohsb.uscourts.gov.

                Name of Creditor I Procedure                                    Property Address

                (Creditor)

       l        D Motion
                D Plan

                                                                                                              Amount of Wholly
                                    SENIOR Mortgages/Liens
           Value of Property                                                                                  Unsecured
                                    (Amount/Lienholder)

           $                        $                  �                                                      $
                                                                                                              Mortgage/Lien



                                                                                                 �
                                                           (Lienholder)
      1
                                                                                                          c

     5.4.2 Judicial Liens Impairing an Exemption in Real Property


     The following judicial liens impair the Debtor's exemption in real property and may be avoided under § 522(1)(1)
     (A). See Paragraph 4 for additional infonnation. Preferred fonn motions and orders are available on the Court's
     website at www.ohsb.uscourts.gov.

                 Name of Creditor I Procedure Property Address                    Value of Property               Exemption

                 (Creditor)                                                       $                               $
                                                                                                                  Statutory Basis
       I         D Motion                                                         Debtor's Interest
                                                                                                                  §
                 D Plan                                                           $



                                                                            I                         I
                               OTHER Liens or Mortgages                                                   Amount of Judicial
                                                                                 Judicial Lien
                               (Amount/Lienholder Name)                                                        be Avoided
                                                                                                          Lien to




                                                             Page 7 of 13
     Case 3:19-bk-33262                 Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                           Desc
                                           replacement plan Page 8 of 13
     Case 3:19-bk-33262               Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                                       Desc Main
MANDATORY FORM PLAN (Revised            01/22/�00ument    Page 8 of 13




                             OTHER Liens or Mortgages                                                      Amount of Judicial
                                                                                        Judicial Lien
                             (Amount/Lienholder Name)                                                      Lien to be Avoided
           $                    (Lienholder)                                  +     $                     $
                                                                          1-r--                           Ftlective Upon:
                                                                              XC Recorded Date
       1


                                                                                    I                 I
      5.4.3 Non possessory, Nonpurchase-Money Security Interest in Exempt Property


     The following nonpossesso1y, nonpurchase-money security interests impair the Debtor's exemption in personal
     property and may be avoided under § 522(t)(l )(B). See Paragraph 4 for additional infonnation. Preferred form
     motions and orders arc available on the Court's website at www.ohsb.uscourts.gov.

           Name of Creditor       I   Property                                                            Amount of Security
                                                          Value ofProperty Exemption
           Procedure                  Description                                                         Interest to be A voided
               (Creditor)                                 $                         $                     $

                                                                                    Statutory Basis       Effective Upon:
           D Motion
                                                                                    §
           0 Plan


      5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
     The following debts secured by a mmtgage will be paid as unsecured claims concurrent with other Class 4 claims.
     The Debtor or the Trustee shall tile an adversary proceeding to determine whether the mortgage may be avoided.
     To the extent that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided
     a colorable claim exists that would benefit the estate.

               Name of Creditor                 Action to be Filed By             Address ofProperty


                                                    0 Debtor
                                                    0 Trustee

     5.5 CLASS 5- CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY




           !                                                          !
     The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor
     or third party.




                                                                                                                                IJ
           Name of Credito<                                            Name ofPaym




     5.6 CLASS 6- CLAIMS PAID DIRECTLY BY THE DEBTOR

     The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.




                                                                                                                                    J
           Name of Creditor                                               Monthly Payment Amount

                                                                              $




                                                               Page 8 of 13
     Case 3:19-bk-33262                     Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                              Desc
                                               replacement plan Page 9 of 13
     Case 3:19-bk-33262                 Doc 30   Filed 12/18/19  Entered 12/18/19 19:48:46                        Desc Main
MANDATORY FORM PLAN (Revised              01122/�00ument      Page 9 of 13




      6. SURRENDER OF PROPERTY

      The Debtor elects to surrender to the creditor the following property that is collateral for the creditor's claim. Upon
      confinnation of the Plan, the stay under§ 362(a) and, if applicable,§ 1301 (a) shall be terminated as to the
      surrendered property only. Rule 30 15(g)(2).


                 Name of Creditor                             Description of Property
                                                                                                                            l
     f---�
         -+----                                                   -                           ---+-                         ·J
      7. INTEREST RATE

      Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims
      treated in paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of __
                                                                                                          7_%based
      upon a declining monthly balam;e on the amount ofthe allowed secured claim. Interest is included in the monthly
      payment amount.      See Till v. SCS Credit Corp. (In re Till), 541 U.S. 465 (2004).

      D     This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in
                    full with interest at       %from the date of confirmation. If this box is not checked, the
                    estate is presumed to be insolvent.


      8. FEDERAL        INCOME TAX RETURNS AND REFUNDS


      8.1   Federal Income Tax Returns


      Ifrequested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return tiled
      during the Plan term by April 30 of each year.


      8.2   Federal Income Tax Refunds


     Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (I) any earned income
      tax credit and additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and
      support pursuant to§ 1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless
      otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the
      benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and
      served pursuant to LBR 90 l3-3(b).

      9. OTHER DUTIES OF THE DEBTOR

      9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments


     The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with
     the Court in the event of any change of the Debtor's address, employment, marital status, or child or spousal
     support payments.


     9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or
     Any Other Amount


     The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property
     regarding personal injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any
     other funds to which the Debtor may be entitled or becomes entitled to receive. Before the matter can be settled and
     any funds distributed, the Debtor shall comply with all requirements for filing applications or motions for
     settlement with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local
     Bankmptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the Trustee for the
     benefit of creditors.




                                                            Page 9 of 13
     Case 3:19-bk-33262                Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                    Desc
                                         replacement plan Page 10 of 13
     Case 3:19-bk-33262              Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                             Desc Main
MANDATORY FORM PLAN (Revised           01/22�tJ�!Jment  Page 10 of 13




      9.3 Social Security


      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.


      10.   INSURANCE


      10.1   Insurance Information


      As of the petition date, the Debtor's real and personal propetty is insured as follows.


              Property Address/                                 Policy                          Agent Name/Contact
                                         Insurance Company                    Full/Liability
              Description                                       Number                          Information

               2017 Buick Encore         Metropolitan Life      395362374      Full
               2017 Ford Mustang         and Casualty           0
               2004 Jeep Liberty

      10.2 Casualty   Loss Insurance Proceeds (Substitution of Collateral)

      If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
      Debtor shall have the option to use the insurance proceeds to either   (I) pay off the balance of the secured claim
      through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
      substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased,
      the motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall
      ensure that the lien of the creditor is transfetTed to the replacement motor vehicle, and the Trustee shall continue to
      pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after
      paying the secured creditor's claim, these funds shall be distributed by the Trustee for the benefit of creditors.


      I 1. EFFECTIVE DATE OF THE PLAN


      The effective date of the Plan is the date on which the order confirming the Plan is entered.
      12. VESTING OF PROPERTY OF THE EST ATE

      Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The
     Debtor shall remain responsible for the preservation and protection of all property of the estate.

      0 Confirmation of the Plan vests all property of the estate in the Debtor in accordance with§§ 1327(b) and (c).

      OOther

      13. NONSTANDARD PROVISIONS

     The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of
     the Debtor. Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules,
     the Local Bankruptcy Rules or the Mandatory Chapter 13 Fonn Plan. Any nonstandard provision placed elsewhere
     in this Plan is void and shall have no binding effect.

             Nonstandard Provisions

              Wells Fargo Dealer Services and Mariner Financial Services debts are 910 debts and the payments
              are modified accordingly. However, since this is an 100% plan, the claims will be paid in full.
             Debtors agree that they will maintain the plan at 100%




                                                           Page 10 of 13
     Case 3:19-bk-33262               Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                     Desc
                                        replacement plan Page 11 of 13
     Case 3:19-bk-33262             Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                                Desc Main
MANDATORY FORM PLAN (Revised          01!22�t:U!�ment  Page 11 of 13
      By filing this Plan, the Debtor. if unrepresented by an attorney, or the Debtor's Attorney certifies that   (I) the
      wording and order of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13
      Plan adopted in this District and (2) this Plan contains no nonstandard provisions other than those set forth in
      Paragraph 13.

      Debtor's Attorney


      Date: 12/18/19


                                                                          lsi Joyce M. Deitering

                                                                             Joyce M. Deitering #0005776

                                                                             Oldham and Deitering

                                                                             8801 N. Main St., Ste. 200
                                                                             Dayton, OH 45415

                                                                          Ph: 937-898-7673

                                                                          Fx: 937-898-8968

                                                                             JDeitering@bizwoh.rr.com



     Debtor                                                           Joint Debtor

      lsi James Tate                                                      lsi Stephanie Caldwell


      Date: 12/18/19                                                      Date: 12118119




                                                          Page 11 of 13
     Case 3:19-bk-33262                 Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                      Desc
                                          replacement plan Page 12 of 13
     Case 3:19-bk-33262               Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                              Desc Main
MANDATORY FORM PLAN (Revised            01/22�tJ��ment   Page 12 of 13




                               NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION


                   Debtor has filed a Chapter   13 Plan or an Amended Chapter 13 Plan (collectively, the ''Plan").

                   Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if
       you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.


                   If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the
       later of:    I) fourteen ( 14) days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days
       from the date set forth in the certificate of service of this Plan. If a timely objection to the Plan is filed within
       seven (7) days of the confinnation hearing date, the confirmation hearing will be rescheduled. Rule        3015([).

                   Your objection to the Plan, explaining your position, must be filed with the Court and mailed by
       ordinary U.S. Mail to the United States Bankruptcy Court

                                                120 West Third Street, Dayton OH 45402

       OR your attorney must file the objection using the Court's ECF System.


                   The Court must receive your objection on or before the applicable deadline above.


                   You must also send a copy of your objection either by   l) the Court's ECF System or by 2) ordinary
       U.S. Mail to:

       James Tate and Stephanie Caldwell
       Debtors
       3954 Bradwood Dr.
       Dayton, OH 45405
       Joyce M. Deitering
       Attorney for Debtors
       880 I N. Main St., Ste. 200
       Dayton, OH 45415

       John Jansing, Chapter    13 Trustee
       and the United States trustee.



                   If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms
       of the Plan and may enter an order confirming the Plan without further hearing or notice.




                                                            Page12of13
     Case 3:19-bk-33262              Doc 30-2 Filed 12/18/19 Entered 12/18/19 19:48:46                                  Desc
                                       replacement plan Page 13 of 13
     Case 3:19-bk-33262             Doc 30 Filed 12/18/19 Entered 12/18/19 19:48:46                             Desc Main
MANDATORY FORM PLAN (Revised          01122��Lment     Page 13 of 13



                                                      Certificate of Service


               I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing
      through the court's ECF System on all ECF participants registered in this case at the email address registered witt
      the Court and (ii) by ordinary U.S. Mail on 12/ I 9/19    addressed to:


              The Debtor(s) and the creditor matrix (or all creditors) as certified in the accompanying
              Declaration of Mailing and Certificate of Service and was completed on 12/19/19.



      and (iii) by method of service as required by Bankruptcy Rule 7004 by certified mail


              Mariner Finance LLC
              Attn: Bankruptcy
              82 I I Town Center Dr.
              Nottingham, MD 21236


              Wells Fargo Dealer Services
              P.O. Box 10709
              Raleigh, NC 27605



                                                                         Is! Joyce M. Deitering

                                                                            Joyce M. Deitering #0005776

                                                                            8801 N. Main St., Ste. 200
                                                                            Dayton, OH 45415

                                                                         Ph: 937-898-7673

                                                                         Fx: 937-898-8968

                                                                            JDeitering@bizwoh.rr.com




                                                         Page 13 of 13
